Supreme Court of Florida
                                   ____________

                                   No. SC20-216
                                   ____________


  IN RE: AMENDMENTS TO THE FLORIDA RULES OF APPELLATE
          PROCEDURE—2020 REGULAR-CYCLE REPORT.

                               October 29, 2020
                            CORRECTED OPINION

PER CURIAM.

      This matter is before the Court for consideration of proposed amendments to

the Florida Rules of Appellate Procedure. We have jurisdiction. See art. V, § 2(a),

Fla. Const.

                                 BACKGROUND

      The Florida Bar’s Appellate Court Rules Committee (Committee) has filed

its regular-cycle report proposing amendments to the Florida Rules of Appellate

Procedure. See Fla. R. Jud. Admin. 2.140(b).1 The Committee proposes amending

existing rules 9.020 (Definitions), 9.030 (Jurisdiction of Courts), 9.040 (General


      1. The Committee’s report was filed prior to the effective date of the
amendments adopted in In re Amendments to Florida Rule of Judicial
Administration 2.140, 289 So. 3d 1264 (Fla. 2020), which “[did] away with the set
schedule for rules committee reports.” Id. at 1264.
Provisions), 9.110 (Appeal Proceedings to Review Final Orders of Lower

Tribunals and Orders Granting New Trial in Jury and Nonjury Cases), 9.130

(Proceedings to Review Nonfinal Orders and Specified Final Orders), 9.140

(Appeal Proceedings in Criminal Cases), 9.145 (Appeal Proceedings in Juvenile

Delinquency Cases), 9.146 (Appeal Proceedings in Juvenile Dependency and

Termination of Parental Rights Cases and Cases Involving Families and Children

in Need of Services), 9.170 (Appeal Proceedings in Probate and Guardianship

Cases), 9.180 (Appeal Proceedings to Review Workers’ Compensation Cases),

9.200 (The Record), 9.300 (Motions), 9.310 (Stay Pending Review), 9.320 (Oral

Argument), 9.330 (Rehearing; Clarification; Certification; Written Opinion), 9.350

(Dismissal of Causes), 9.360 (Parties), 9.430 (Proceedings by Indigents), 9.440

(Attorneys), 9.800 (Uniform Citation System), and 9.900 (Forms). The Committee

also proposes new rule 9.425 (Constitutional Challenge to State Statute or State

Constitutional Provision).2



       2. The Committee’s report also included proposals to amend existing rules
9.100 (Original Proceedings), 9.125 (Review of Trial Court Orders and Judgments
Certified by the District Courts of Appeal as Requiring Immediate Resolution by
the Supreme Court of Florida), 9.141 (Review Proceedings in Collateral or
Postconviction Criminal Cases), 9.142 (Procedures for Review in Death Penalty
Cases), 9.225 (Notice of Supplemental Authority), 9.370 (Amicus Curiae), and to
add new rule 9.045 (Form of Documents). However, because the amendments
proposed by the Committee to those rules addressed the same issue as the
amendments proposed in In re Amendments to Florida Rules of Appellate
Procedure 9.120 & 9.210, No. SC20-597 (Fla. report filed Apr. 24, 2020), the

                                       -2-
      The Committee published its proposals for comment prior to filing them

with the Court and received two comments. Upon consideration of the comments,

the Committee did not alter its proposals. After the Committee filed its report, the

Court republished the proposals for comment; no comments were received.

      Having considered the Committee’s report, we hereby adopt the

amendments to the Florida Rules of Appellate Procedure as proposed by the

Committee, except for the proposed amendments to rules 9.800 (Uniform Citation

System) and 9.900(j) (Forms; Notice of Supplemental Authority), which we

decline to adopt. We explain our reasons below, as well as discuss some of the

significant rule amendments.

                                 AMENDMENTS

      First, rule 9.040 (General Provisions) is amended to include new subdivision

(j) (Public Availability of Written Opinions). The new subdivision requires every

court to publish on its website written opinions not covered by Florida Rule of

Judicial Administration 2.420 (Public Access to and Protection of Judicial Branch

Records).

      Subdivision (d) (Notice of Appeal) of rule 9.110 (Appeal Proceedings to

Review Final Orders of Lower Tribunals and Orders Granting New Trial in Jury



Court severed the proposals from this case and will consider them in case number
SC20-597.

                                        -3-
and Nonjury Cases) is amended to require that a notice of appeal indicate that a

motion tolling rendition is pending in the lower tribunal. Subdivision (e) (Record)

of the same rule is also amended to require the clerk to either transmit the record

within sixty days of the filing of a notice of appeal or to file a notice specifying the

reasons he or she is unable to timely transmit the record.

      Subdivision (a)(4) (Applicability) of rule 9.130 (Proceedings to Review

Nonfinal Orders and Specified Final Orders) is amended to clarify that orders

disposing of motions for rehearing are not reviewable separate and apart from a

review of a final order.

      New rule 9.425 (Constitutional Challenge to State Statute or State

Constitutional Provision) is added. The new rule requires a party in cases where

the constitutionality of a state statute or constitutional provision is challenged to

provide notice of such to the attorney general. Criminal and collateral criminal

proceedings are excluded from the rule’s notice requirement.

      Rule 9.440 (Attorneys) is amended to include new subdivision (b) (Limiting

Appearance) and new subdivision (c) (Scope of Representation); existing

subdivision (b) is relettered as subdivision (d). New subdivision (b) provides that

an attorney of record for a party in an appeal or original proceeding shall be the

attorney of record unless at the time of appearance, the attorney files a notice

specifically limiting the attorney’s appearance only to a particular matter or portion


                                          -4-
of the proceeding in which the attorney appears. New subdivision (c) defines the

role of a limited appearance attorney and the termination of such representation

within a case.

      Next, we decline to adopt the Committee’s proposed amendments to rules

9.800 (Uniform Citation System) and 9.900(j) (Forms; Notice of Supplemental

Authority). As to rule 9.800, we decline to adopt the Committee’s proposal to

amend multiple subdivisions in the rule to permit, without preference, citations to

the slip opinion, Florida Law Weekly, Westlaw, or Lexis. This Court declined to

adopt a similar proposal in In re Amendments to Florida Rule of Appellate

Procedure 9.800, 257 So. 3d 91 (Fla. 2018). Though the Committee in this case

has provided a fuller explanation of the reasoning behind its proposal, we are

nevertheless concerned that permitting citations to only Westlaw or Lexis will

make it more difficult for practitioners and court staff to locate cited material, as

the citations for the two services are not entirely compatible with each other.

      We also decline to adopt the Committee’s proposal to amend rule 9.900(j) at

this time. The amendments proposed by the Committee to rule 9.900(j) contain

language that is dependent upon this Court’s adoption of proposed amendments

currently pending in In re Amendments to Florida Rules of Appellate Procedure

9.120 & 9.210, No. SC20-597. We will consider the Committee’s proposal to

amend rule 9.900(j) with the other proposals in case number SC20-597.


                                         -5-
                                 CONCLUSION

      We amend the Florida Rules of Appellate Procedure as set forth in the

appendix to this opinion. New language is indicated by underscoring; deletions are

indicated by struck-through type. The comments are offered for explanation and

guidance only and are not adopted as an official part of the rules. The amendments

shall become effective on January 1, 2021, at 12:01 a.m.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, COURIEL,
and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Appellate Procedure

Hon. Stephanie Williams Ray, Chair, and Thomas D. Hall, Past Chair, Appellate
Court Rules Committee, Tallahassee, Florida; and Joshua E. Doyle, Executive
Director, and Krys Godwin, Staff Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner




                                       -6-
                                     Appendix

RULE 9.020.         DEFINITIONS

      The following terms have the meanings shown as used in these rules:

      (a)-(g)       [NO CHANGE]

       (h) Rendition (of an Order). An order is rendered when a signed, written
order is filed with the clerk of the lower tribunal.

            (1) Motions Tolling Rendition. The following motions, if
authorized and timely filed, toll rendition unless another applicable rule of
procedure specifically provides to the contrary:

                    (A)   motion for new trial;

                    (B)   motion for rehearing;

                    (C)   motion for certification;

                    (D)   motion to alter or amend;

                    (E)   motion for judgment in accordance with prior motion for
directed verdict;

                    (F)   motion for arrest of judgment;

                    (G)   motion to challenge the verdict;

                   (H) motion to correct a sentence or order of probation
pursuant to Florida Rule of Criminal Procedure 3.800(b)(1);

                   (I)   motion to withdraw a plea after sentencing pursuant to
Florida Rule of Criminal Procedure 3.170(l); or

                   (J)    to correct a disposition or commitment order pursuant to
Florida Rule of Juvenile Procedure 8.135(b);

                   (K) to claim ineffective assistance of counsel following an
order terminating parental rights pursuant to Florida Rule of Juvenile Procedure
8.530(f); or

                                         -7-
                  (L) motion to vacate an order based upon the
recommendations of a hearing officer in accordance with Florida Family Law Rule
of Procedure 12.491.

             (2) Effect of Motions Tolling Rendition. If any timely and
authorized and timely motion listed in subdivision (h)(1) of this rule has been filed
in the lower tribunal directed to a final order, the following apply:

                     (A) Tthe final order shall not be deemed rendered as to any
existing party until all of the filing with the clerkmotions are either withdrawn by
written notice filed in the lower tribunal or resolved by the rendition of an signed,
written order disposing of the last of such motions.;

                   (B) A signed, writtenif an order granting a new trial shall be
deemedis rendered, tolling concludes when filed with the clerk, notwithstanding
that other such motions may remain pending at the time.; or

                    (C) Iif a notice of appeal is filed before the filing with the
clerkrendition of an signed, written order disposing of all such motions, the appeal
shall be held in abeyance until the filing with the clerkmotions are either
withdrawn or resolved by the rendition of an signed, written order disposing of the
last such motion.

       (i)    Rendition of an Appellate Order. If any timely and authorized
motion under rules 9.330 or 9.331 is filed, the order shall not be deemed rendered
as to any party until all of the motions are either withdrawn or resolved by the
filingrendition of an written order.

      (j)-(l)       [NO CHANGE]

                                 Committee Notes
       1977 Amendment. This rule supersedes former rule 1.3. Throughout these
rules the defined terms have been used in their technical sense only, and are not
intended to alter substantive law. Instances may arise in which the context of the
rule requires a different meaning for a defined term, but these should be rare.

      The term “administrative action” is new and has been defined to make clear
the application of these rules to judicial review of administrative agency action.
This definition was not intended to conflict with the Administrative Procedure Act,
chapter 120, Florida Statutes (1975), but was intended to include all administrative


                                         -8-
agency action as defined in the Administrative Procedure Act. The reference to
municipalities is not intended to conflict with article VIII, section 1(a), Florida
Constitution, which makes counties the only political subdivisions of the state.

       The term “clerk” retains the substance of the term “clerk” defined in the
former rules. This term includes the person who in fact maintains records of
proceedings in the lower tribunal if no person is specifically and officially given
that duty.

       The term “court” retains the substance of the term “court” defined in the
former rules, but has been modified to recognize the authority delegated to the
chief justice of the supreme court and the chief judges of the district courts of
appeal. This definition was not intended to broaden the scope of these rules in
regard to the administrative responsibilities of the mentioned judicial officers. The
term is used in these rules to designate the court to which a proceeding governed
by these rules is taken. If supreme court review of a district court of appeal
decision is involved, the district court of appeal is the “lower tribunal.”

       The term “lower tribunal” includes courts and administrative agencies. It
replaces the terms “commission,” “board,” and “lower court” defined in the former
rules.

       The term “order” has been broadly defined to include all final and
interlocutory rulings of a lower tribunal and rules adopted by an administrative
agency. Minute book entries are excluded from the definition in recognition of the
decision in Employers’ Fire Ins. Co. v. Continental Ins. Co., 326 So. 2d 177 (Fla.
1976). It was intended that this rule encourage the entry of written orders in every
case.

       The terms “appellant,” “appellee,” “petitioner,” and “respondent” have been
defined according to the rule applicable to a particular proceeding and generally
not according to the legal nature of the proceeding before the court. The term
“appellee” has been defined to include the parties against whom relief is sought
and all others necessary to the cause. This rule supersedes all statutes concerning
the same subject matter, such as section 924.03, Florida Statutes (1975). It should
be noted that if a certiorari proceeding is specifically governed by a rule that only
refers to “appellant” and “appellee,” a “petitioner” and “respondent” should
proceed as if they were “appellant” and “appellee,” respectively. For example,
certiorari proceedings in the supreme court involving the Public Service
Commission and Industrial Relations Commission are specifically governed by


                                         -9-
rule 9.110 even though that rule only refers to “appellant” and “appellee.” The
parties in such a certiorari proceeding remain designated as “petitioner” and
“respondent,” because as a matter of substantive law the party invoking the court’s
jurisdiction is seeking a writ of certiorari. The same is true of rule 9.200 governing
the record in such certiorari proceedings.

       The term “rendition” has been simplified and unnecessary language deleted.
The filing requirement of the definition was not intended to conflict with the
substantive right of review guaranteed by the Administrative Procedure Act,
section 120.68(1), Florida Statutes (Supp. 1976), but to set a point from which
certain procedural times could be measured. Motions that postpone the date of
rendition have been narrowly limited to prevent deliberate delaying tactics. To
postpone rendition the motion must be timely, authorized, and one of those listed.
However, if the lower tribunal is an administrative agency whose rules of practice
denominate motions identical to those listed by a different label, the substance of
the motion controls and rendition is postponed accordingly.

      The definition of “legal holiday” has been eliminated but its substance has
been retained in rule 9.420(e).

      The term “bond” is defined in rule 9.310(c)(1).

       Terms defined in the former rules and not defined here are intended to have
their ordinary meanings in accordance with the context of these rules.

       1992 Amendment. Subdivision (a) has been amended to reflect properly
that deputy commissioners presently are designated as judges of compensation
claims.

      Subdivision (g) has been rewritten extensively. The first change in this rule
was to ensure that an authorized motion for clarification (such as under rule 9.330)
was included in those types of motions that delay rendition.

       Subdivision (g) also has been revised in several respects to clarify some
problems presented by the generality of the prior definition of “rendition.”
Although rendition is postponed in most types of cases by the filing of timely and
authorized post-judgment motions, some rules of procedure explicitly provide to
the contrary. The subdivision therefore has been qualified to provide that
conflicting rules shall control over the general rule stated in the subdivision. See In
Re Interest of E. P., 544 So. 2d 1000 (Fla. 1989). The subdivision also has been
revised to make explicit a qualification of long standing in the decisional law, that

                                        - 10 -
rendition of non-final orders cannot be postponed by motions directed to them. Not
all final orders are subject to postponement of rendition, however. Rendition of a
final order can be postponed only by an “authorized” motion, and whether any of
the listed motions is an “authorized” motion depends on the rules of procedure
governing the proceeding in which the final order is entered. See Francisco v.
Victoria Marine Shipping, Inc., 486 So. 2d 1386 (Fla. 3d DCA 1986), review
denied 494 So. 2d 1153.

       Subdivision (g)(1) has been added to clarify the date of rendition when post-
judgment motions have been filed. If there is only 1 plaintiff and 1 defendant in the
case, the filing of a post-judgment motion or motions by either party (or both
parties) will postpone rendition of the entire final order as to all claims between the
parties. If there are multiple parties on either or both sides of the case and less than
all parties file post-judgment motions, rendition of the final order will be
postponed as to all claims between moving parties and parties moved against, but
rendition will not be postponed with respect to claims disposed of in the final order
between parties who have no post-judgment motions pending between them with
respect to any of those claims. See, e.g., Phillips v. Ostrer, 442 So. 2d 1084 (Fla.
3d DCA 1983).

       Ideally, all post-judgment motions should be disposed of at the same time.
See Winn-Dixie Stores, Inc. v. Robinson, 472 So. 2d 722 (Fla. 1985). If that occurs,
the final order is deemed rendered as to all claims when the order disposing of the
motions is filed with the clerk. If all motions are not disposed of at the same time,
the final order is deemed rendered as to all claims between a moving party and a
party moved against when the written order disposing of the last remaining motion
addressed to those claims is filed with the clerk, notwithstanding that other motions
filed by co-parties may remain pending. If such motions remain, the date of
rendition with respect to the claims between the parties involved in those motions
shall be determined in the same way.

       Subdivision (g)(2) has been added to govern the special circumstance that
arises when rendition of a final order has been postponed initially by post-
judgment motions, and a motion for new trial then is granted. If the new trial has
been granted simply as an alternative to a new final order, the appeal will be from
the new final order. However, if a new trial alone has been ordered, the appeal will
be from the new trial order. See rule 9.110. According to the decisional law,
rendition of such an order is not postponed by the pendency of any additional,
previously filed post-judgment motions, nor can rendition of such an order be
postponed by the filing of any further motion. See Frazier v. Seaboard System


                                         - 11 -
Railroad, Inc., 508 So. 2d 345 (Fla. 1987). To ensure that subdivision (g)(1) is not
read as a modification of this special rule, subdivision (g)(2) has been added to
make it clear that a separately appealable new trial order is deemed rendered when
filed, notwithstanding that other post-judgment motions directed to the initial final
order may remain pending at the time.

       Subdivision (g)(3) has been added to clarify the confusion generated by a
dictum in Williams v. State, 324 So. 2d 74 (Fla. 1975), which appeared contrary to
the settled rule that post-judgment motions were considered abandoned by a party
who filed a notice of appeal before their disposition. See In Re: Forfeiture of
$104,591 in U.S. Currency, 578 So. 2d 727 (Fla. 3d DCA 1991). The new
subdivision confirms that rule, and provides that the final order is rendered as to
the appealing party when the notice of appeal is filed. Although the final order is
rendered as to the appealing party, it is not rendered as to any other party whose
post-judgment motions are pending when the notice of appeal is filed.

       1996 Amendment. Subdivision (a) was amended to reflect the current state
of the law. When the term “administrative action” is used in the Florida Rules of
Appellate Procedure, it encompasses proceedings under the Administrative
Procedure Act, quasi-judicial proceedings before local government agencies,
boards, and commissions, and administrative action for which judicial review is
provided by general law.

       Addition of language in subdivision (i) is intended to toll the time for the
filing of a notice of appeal until the resolution of a timely filed motion to vacate
when an order has been entered based on the recommendation of a hearing officer
in a family law matter. Under the prior rules, a motion to vacate was not an
authorized motion to toll the time for the filing of an appeal, and too often the
motion to vacate could not be heard within 30 days of the rendition of the order.
This rule change permits the lower tribunal to complete its review prior to the time
an appeal must be filed.

      2000 Amendment. The text of subdivision (i) was moved into the main
body of subdivision (h) to retain consistency in the definitional portions of the rule.

       2020 Amendment. For purposes of determining the date of rendition, it is
important that electronically and paper-filed orders and judgments include accurate
date stamps. Thus, absent extraordinary circumstances, documents should be date
stamped for the day on which they are filed with the clerk. Backdating to the date
on which the order or judgment was signed is not permitted. See, e.g., Guy v. Plaza


                                        - 12 -
Home Mortg., Inc., 260 So. 3d 280, 280–81 (Fla. 4th DCA 2018) (“[Backdating
the date of rendition] can cause, at best, confusion, and at worst, a loss of appellate
rights. . . . By backdating the electronic filing stamp, the clerk changes the
rendition date, possibly to the prejudice of an appellant.”).

                                Court Commentary
                                   [NO CHANGE]



RULE 9.030.         JURISDICTION OF COURTS

      (a)-(c)       [NO CHANGE]
1.
   9.140: Appeal Proceedings in Criminal Cases.
2.
   9.110: Appeal Proceedings: Final Orders.
3.
   9.110(i): Validation of Bonds.
4.
   9.110: Appeal Proceedings: Final Orders; 9.100: Original Proceedings.
5.
   9.120: Discretionary Review of District Court Decisions.
6.
   9.125: Discretionary Review of Trial Court Orders and Judgments Certified by
the District Court.
7.
   9.150: Certified Questions from Federal Courts.
8.
   9.100: Original Proceedings.
9.
   9.130: Appeal Proceedings: Non-Final Orders.
10.
    9.160: Discretionary Review of County Court Decisions.

                                  Committee Notes
                                   [NO CHANGE]



RULE 9.040.         GENERAL PROVISIONS

      (a)-(i)       [NO CHANGE]

      (j)    Public Availability of Written Opinions. Except for written
opinions determined to be confidential under Florida Rule of Judicial
Administration 2.420, the court shall make publicly available on the court’s
website all written opinions entered on an appeal or petition. Each written opinion



                                         - 13 -
made publicly available shall be text searchable and in a Portable Document
Format (“PDF”).

                                 Committee Notes
                                  [NO CHANGE]



RULE 9.110.        APPEAL PROCEEDINGS TO REVIEW FINAL ORDERS
                   OF LOWER TRIBUNALS AND ORDERS GRANTING
                   NEW TRIAL IN JURY AND NONJURY CASES

      (a)-(c)      [NO CHANGE]

      (d) Notice of Appeal. The notice of appeal shall be substantially in the
form prescribed by rule 9.900(a). The caption shall contain the name of the lower
tribunal, the name and designation of at least 1 party on each side, and the case
number in the lower tribunal. The notice shall contain the name of the court to
which the appeal is taken, the date of rendition, and the nature of the order to be
reviewed. Except in criminal cases, a conformed copy of the order or orders
designated in the notice of appeal shall be attached to the notice together with any
order entered on a timely motion postponing rendition of the order or orders
appealed. If a motion postponing rendition pursuant to rule 9.020(h) is pending
when the notice of appeal is filed, the notice of appeal shall indicate the pendency
of such a motion and the date it was filed. Within 10 days of either withdrawal of
such a motion or rendition of the order being appealed, the appellant shall file in
the court a notice indicating that the motion has been withdrawn or a conformed
copy of the signed, written order disposing of the motion postponing rendition.

       (e) Record. Within 50 days of filing the notice, the clerk shall prepare the
record prescribed by rule 9.200 and serve copies of the index on all parties. Within
11060 days of filing the notice, the clerk shall electronically transmit the record to
the court or file a notice of inability to complete or transmit the record, specifying
the reason. Any notice filed shall be served on all parties and, as necessary, on any
court reporter.

      (f)-(m)      [NO CHANGE]

                                 Committee Notes



                                        - 14 -
        1977 Amendment. This rule replaces former rules 3.1, 3.5, 4.1, 4.3, 4.4, and
4.7. It applies when (1) a final order has been entered by a court or administrative
agency; (2) a motion for a new trial in a jury case is granted; or (3) a motion for
rehearing in a non-jury case is granted and the lower tribunal orders new
testimony. It should be noted that certain other non-final orders entered after the
final order are reviewable under the procedure set forth in rule 9.130. This rule
does not apply to review proceedings in such cases.

       Except to the extent of conflict with rule 9.140 governing appeals in criminal
cases, this rule governs: (1) appeals as of right to the supreme court; (2) certiorari
proceedings before the supreme court seeking direct review of administrative
action (for example, Industrial Relations Commission and Public Service
Commission); (3) appeals as of right to a district court of appeal, including
petitions for review of administrative action under the Administrative Procedure
Act, section 120.68, Florida Statutes (Supp. 1976); (4) appeals as of right to a
circuit court, including review of administrative action if provided by law.

      This rule is intended to clarify the procedure for review of orders granting a
new trial. Rules 9.130(a)(4) and 9.140(c)(1)(C) authorize the appeal of orders
granting a motion for new trial. Those rules supersede Clement v. Aztec Sales, Inc.,
297 So. 2d 1 (Fla. 1974), and are consistent with the decision there. Under
subdivision (h) of this rule the scope of review of the court is not necessarily
limited to the order granting a new trial. The supreme court has held that “appeals
taken from new trial orders shall be treated as appeals from final judgments to the
extent possible.” Bowen v. Willard, 340 So. 2d 110, 112 (Fla. 1976). This rule
implements that decision.

        Subdivisions (b) and (c) establish the procedure for commencing an appeal
proceeding. Within 30 days of the rendition of the final order the appellant must
file 2 copies of the notice of appeal, accompanied by the appropriate fees, with the
clerk of the lower tribunal; except that if review of administrative action is sought,
1 copy of the notice and the applicable fees must be filed in the court. Failure to
file any notice within the 30-day period constitutes an irremediable jurisdictional
defect, but the second copy and fees may be filed after the 30-day period, subject
to sanctions imposed by the court. See Williams v. State, 324 So. 2d 74 (Fla. 1975);
Fla. R. App. P. 9.040(h).

       Subdivision (d) sets forth the contents of the notice and eliminates the
requirement of the former rule that the notice show the place of recordation of the
order to be reviewed. The rule requires substantial compliance with the form


                                        - 15 -
approved by the supreme court. The date of rendition of the order for which review
is sought must appear on the face of the notice. See the definition of “rendition” in
Florida Rule of Appellate Procedure 9.020, and see the judicial construction of
“rendition” for an administrative rule in Florida Admin. Comm’n v. Judges of the
District Court, 351 So. 2d 712 (Fla. 1977), on review of Riley-Field Co. v. Askew,
336 So. 2d 383 (Fla. 1st DCA 1976). This requirement is intended to allow the
clerk of the court to determine the timeliness of the notice from its face. The
advisory committee intended that defects in the notice would not be jurisdictional
or grounds for disposition unless the complaining party was substantially
prejudiced.

       This rule works significant changes in the review of final administrative
action. The former rules required that a traditional petition for the writ of certiorari
be filed if supreme court review was appropriate, and the practice under the
Administrative Procedure Act, section 120.68, Florida Statutes (Supp. 1976), has
been for the “petition for review” to be substantially similar to a petition for the
writ of certiorari. See Yamaha Int’l Corp. v. Ehrman, 318 So. 2d 196 (Fla. 1st
DCA 1975). This rule eliminates the need for true petitions in such cases. Instead,
a simple notice is filed, to be followed later by briefs. It is intended that the notice
constitute the petition required in section 120.68(2), Florida Statutes (Supp. 1976).
There is no conflict with the statute because the substance of the review proceeding
remains controlled by the statute, and the legislature directed that review be under
the procedures set forth in these rules. Because it is a requirement of rendition that
an order be written and filed, this rule supersedes Shevin ex rel. State v. Public
Service Comm’n, 333 So. 2d 9 (Fla. 1976), and School Bd. v. Malbon, 341 So. 2d
523 (Fla. 2d DCA 1977), to the extent that those decisions assume that reduction of
an order to writing is unnecessary for judicial review.

       This rule is not intended to affect the discretionary nature of direct supreme
court review of administrative action taken under the certiorari jurisdiction of that
court set forth in article V, section 3(b)(3), Florida Constitution. Such proceedings
remain in certiorari with the only change being to replace wasteful, repetitive
petitions for the writ of certiorari with concise notices followed at a later date by
briefs. The parties to such actions should be designated as “petitioner” and
“respondent” despite the use of the terms “appellant” and “appellee” in this rule.
See commentary, Fla. R. App. P. 9.020.

      Subdivisions (e), (f), and (g) set the times for preparation of the record,
serving copies of the index on the parties, serving briefs, and serving notices of
cross-appeal. Provision for cross-appeal notices has been made to replace the


                                         - 16 -
cross-assignments of error eliminated by these rules. In certiorari proceedings
governed by this rule the term “cross- appeal” should be read as equivalent to
“cross-petition.” It should be noted that if time is measured by service, rule
9.420(b) requires filing to be made before service or immediately thereafter.

       Subdivision (h) permits a party to file a single notice of appeal if a single
proceeding in the lower tribunal, whether criminal or civil, results in more than 1
final judgment and an appeal of more than 1 is sought. This rule is intended to
further the policies underlying the decisions of the supreme court in Scheel v.
Advance Marketing Consultants, Inc., 277 So. 2d 773 (Fla. 1973), and Hollimon v.
State, 232 So. 2d 394 (Fla. 1970). This rule does not authorize the appeal of
multiple final judgments unless otherwise proper as to each. If a prematurely filed
notice is held in abeyance in accordance with Williams v. State, 324 So. 2d 74 (Fla.
1975), the date of filing is intended to be the date the notice becomes effective.

      Subdivision (i) provides an expedited procedure in appeals as of right to the
supreme court in bond validation proceedings. An appendix is mandatory.

      Subdivision (j) provides for an expedited procedure in appeals as of right to
the supreme court from an order of a district court of appeal.

       1980 Amendment. The rule has been amended to incorporate changes in
rule 9.030 and to reflect the abolition of supreme court jurisdiction to review, if
provided by general law, final orders of trial courts imposing sentences of life
imprisonment.

      The reference indicated (2) in the second paragraph of this committee note
for 1977 amendment should be disregarded. See amended rule 9.030(a)(1)(B)(ii)
and accompanying committee note.

       1984 Amendment. Subdivision (k) was added to remedy a pitfall in the
application of case law under Mendez v. West Flagler Family Association, 303 So.
2d 1 (Fla. 1974). Appeals may now be taken immediately or delayed until the end
of the entire case, under the rationale of Mendez.

        1992 Amendment. Subdivision (d) was amended to require that the
appellant, except in criminal cases, attach to its notice of appeal a conformed copy
of any orders designated in the notice of appeal, along with any orders on motions
that postponed the rendition of orders appealed. This amendment is designed to
assist the clerk in determining the nature and type of order being appealed and the
timeliness of any such appeal.

                                        - 17 -
       Subdivision (m) was added to clarify the effect of a notice of appeal filed by
a party before the lower court renders a final appealable order. Under this
subdivision, such a notice of appeal is subject to dismissal as premature, but a final
order rendered before the dismissal of the appeal will vest the appellate court with
jurisdiction to review that final order. It further provides that the appellate court
may relinquish jurisdiction or otherwise allow the lower court to render such a
final order before dismissal of the appeal. If the only motion that is delaying
rendition has been filed by the party filing the notice of appeal, under rule
9.020(g)(3), such motion is deemed abandoned and the final order is deemed
rendered by the filing of a notice of appeal.

      1996 Amendment. The addition of new subdivision (a)(2) is a restatement
of former Florida Rule of Probate Procedure 5.100, and is not intended to change
the definition of final order for appellate purposes. It recognizes that in probate and
guardianship proceedings it is not unusual to have several final orders entered
during the course of the proceeding that address many different issues and involve
many different persons. An order of the circuit court that determines a right, an
obligation, or the standing of an interested person as defined in the Florida Probate
Code may be appealed before the administration of the probate or guardianship is
complete and the fiduciary is discharged.

      Subdivision (c) was amended to reflect that in appeals of administrative
orders, the appellate court filing fees should be filed in the appellate court, not the
administrative tribunal.

       Subdivision (n) was added by the committee in response to the opinion in
Canal Insurance Co. v. Reed, 666 So. 2d 888 (Fla. 1996), suggesting that the
Appellate Court Rules Committee consider an appropriate method for providing
expedited review of these cases to avoid unnecessary delays in the final resolution
of the underlying actions. Expedited review in the manner provided in rule 9.130 is
available for such judgments in cases where a claim against the insured is pending
and early resolution of the coverage issue is in the best interest of the parties. The
notice of appeal should identify whether a party is seeking review pursuant to the
procedure provided in this rule or in rule 9.130.

      2006 Amendment. Rule 9.110(n) has been amended to clarify that the word
“clerk” in the first sentence of the rule refers to the clerk of the lower tribunal. The
amendment also permits the minor to ask for leave to file a brief or to request oral
argument. The amendment clarifies that the district court does not grant the
minor’s petition, but rather may reverse the circuit court’s dismissal of the petition.


                                         - 18 -
      2010 Note. As provided in Rule 9.040, requests to determine the
confidentiality of appellate court records are governed by Florida Rule of Judicial
Administration 2.420.

        2014 Amendments. The amendment to subdivision (l) is intended to clarify
that it is neither necessary nor appropriate to request a relinquishment of
jurisdiction from the court to enable the lower tribunal to render a final order.
Subdivision (n) has been moved to rule 9.147.

       2018 Amendment. Subdivision (k) was amended to clarify that subdivision
(h) does not expand the scope of review of partial final judgments to include
rulings that are not directly related to and an aspect of the final order under review.
E.g., Cygler v. Presjack, 667 So. 2d 458, 461 (Fla. 4th DCA 1996).

      2020 Amendment. The requirement to notify the court of a motion
postponing rendition is not meant to encourage the filing of a notice of appeal
before rendition.

                                Court Commentary
                                   [NO CHANGE]



RULE 9.130.         PROCEEDINGS TO REVIEW NONFINAL ORDERS
                    AND SPECIFIED FINAL ORDERS

      (a)    Applicability.

             (1) This rule applies to appeals to the district courts of appeal of the
nonfinal orders authorized herein and to appeals to the circuit court of nonfinal
orders when provided by general law. Review of other nonfinal orders in such
courts and nonfinal administrative action shall be by the method prescribed by rule
9.100.

            (2) Appeals of nonfinal orders in criminal cases shall be as
prescribed by rule 9.140.

              (3) Appeals to the district courts of appeal of nonfinal orders are
limited to those that:

                    (A)   concern venue;

                                        - 19 -
                   (B) grant, continue, modify, deny, or dissolve injunctions, or
refuse to modify or dissolve injunctions;

                    (C)   determine:

                          (i)     the jurisdiction of the person;

                          (ii) the right to immediate possession of property,
including but not limited to orders that grant, modify, dissolve, or refuse to grant,
modify, or dissolve writs of replevin, garnishment, or attachment;

                          (iii)   in family law matters:

                                  a.    the right to immediate monetary relief;

                                b.    the rights or obligations of a party regarding
child custody or time-sharing under a parenting plan; or

                                  c.    that a marital agreement is invalid in its
entirety;

                          (iv) the entitlement of a party to arbitration, or to an
appraisal under an insurance policy;

                        (v) that, as a matter of law, a party is not entitled to
workers’ compensation immunity;

                          (vi)    whether to certify a class;

                         (vii) that a governmental entity has taken action that has
inordinately burdened real property within the meaning of section 70.001(6)(a),
Florida Statutes;

                          (viii) the issue of forum non conveniens;

                           (ix) that, as a matter of law, a settlement agreement is
unenforceable, is set aside, or never existed; or

                          (x) that a permanent guardianship shall be established
for a dependent child pursuant to section 39.6221, Florida Statutes.



                                         - 20 -
                    (D) grant or deny the appointment of a receiver, or terminate
or refuse to terminate a receivership; or

                      (E)   grant or deny a motion to disqualify counsel.

                      (F)   deny a motion that:

                            (i) asserts entitlement to absolute or qualified immunity
in a civil rights claim arising under federal law;

                          (ii) asserts entitlement to immunity under section
768.28(9), Florida Statutes; or

                            (iii) asserts entitlement to sovereign immunity.

            (4) Orders disposing of motions for rehearing or motions that
suspend rendition are not reviewable separately from a review of the final order;
provided that orders granting motions for new trial in jury and nonjury cases are
reviewable by the method prescribed in rule 9.110.

               (5) Orders entered on an authorized and timely motion for relief
from judgment are reviewable by the method prescribed by this rule. Motions for
rehearing directed to these orders are not authorized under these rules and therefore
will not toll the time for filing a notice of appeal.

      (b)-(i)         [NO CHANGE]

                                     Committee Notes
                                     [NO CHANGE]


RULE 9.140.           APPEAL PROCEEDINGS IN CRIMINAL CASES

      (a)-(e)         [NO CHANGE]

      (f)       Record.

                (1)   [NO CHANGE]

                (2)   Transcripts.


                                          - 21 -
                    (A) If a defendant’s designation of a transcript of proceedings
requires expenditure of public funds, trial counsel for the defendant (in conjunction
with appellate counsel, if possible) shall serve, within 10 days of filing the notice, a
statement of judicial acts to be reviewed, and a designation to the approved court
reporter or approved transcriptionist requiring preparation of only so much of the
proceedings as fairly supports the issue raised.

                   (B) Either party may file motions in the lower tribunal to
reduce or expand the transcripts.

                     (C) Except as permitted in subdivision (f)(2)(D) of this rule,
the parties shall serve the designation on the approved court reporter or approved
transcriptionist to file with the clerk of the lower tribunal the transcripts for the
court and sufficient paper copies for all parties exempt from service by e-mail as
set forth in the Florida Rules of Judicial Administration 2.516.

                      (D) Nonindigent defendants represented by counsel may
serve the designation on the approved court reporter or approved transcriptionist to
prepare the transcripts. Counsel adopting this procedure shall, within 5 days of
receipt of the transcripts from the approved court reporter or approved
transcriptionist, file the transcripts. Counsel shall serve notice of the use of this
procedure on the attorney general (or the state attorney in appeals to circuit court)
and the clerk of the lower tribunal. Counsel shall attach a certificate to each
transcript certifying that it is accurate and complete. When this procedure is used,
the clerk of the lower tribunal upon conclusion of the appeal shall retain the
transcript(s) for use as needed by the state in any collateral proceedings and shall
not dispose of the transcripts without the consent of the attorney general.

                    (E) In state appeals, the state shall serve a designation on the
approved court reporter or approved transcriptionist to prepare and file with the
clerk of the lower tribunal the transcripts and sufficient copies for all parties
exempt from service by e-mail as set forth in the Florida Rules of Judicial
Administration 2.516. Alternatively, the state may elect to use the procedure
specified in subdivision (f)(2)(D) of this rule.

                  (F) The lower tribunal may by administrative order in
publicly-funded cases direct the clerk of the lower tribunal rather than the
approved court reporter or approved transcriptionist to prepare the necessary
transcripts.

             (3)-(5)       [NO CHANGE]

                                         - 22 -
           (6) Supplemental Record for Motion to Correct Sentencing
Error Pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). [NO
CHANGE]

      (g)-(i)      [NO CHANGE]

                                 Committee Notes
                                  [NO CHANGE]
                                Court Commentary
                                  [NO CHANGE]


RULE 9.145.        APPEAL PROCEEDINGS IN JUVENILE
                   DELINQUENCY CASES

      (a)-(c)      [NO CHANGE]

        (d) References to Child. The appeal shall be entitled and docketed with
the initials, but not the name, of the child and the court case number. All references
to the child in briefs, other documents, and the decision of the court shall be by
initials. This subdivision does not apply to transcripts.

      (e)          [NO CHANGE]

                                 Committee Notes
                                  [NO CHANGE]


RULE 9.146.        APPEAL PROCEEDINGS IN JUVENILE DEPENDENCY
                   AND TERMINATION OF PARENTAL RIGHTS CASES
                   AND CASES INVOLVING FAMILIES AND CHILDREN
                   IN NEED OF SERVICES

      (a)-(c)      [NO CHANGE]

      (d) Retention of Jurisdiction. Transmittalssion of the record to the court
does not remove the jurisdiction of the lower tribunalcircuit court to conduct


                                        - 23 -
judicial reviews or other proceedings related to the health and welfare of the child
pending appeal.

       (e) References to Child or Parents. When the parent or child is a party
to the appeal, the appeal shall be docketed and, with the exception of transcripts,
any documents filed in the court shall be titled with the initials, but not the name,
of the child or parent and the court case number. All references to the child or
parent in briefs, other documents other than transcripts, and the decision of the
court shall be by initials.

       (f)    Confidentiality. All documents that are filed in paper format under
seal shall remain sealed in the office of the clerk of the court when not in use by
the court, and shall not be open to inspection except by the parties and their
counsel, or as otherwise ordered, pursuant to Florida Rule of Judicial
Administration 2.420.

      (g) Special Procedures and Time Limitations Applicable to Appeals
of Final Orders in Dependency or Termination of Parental Rights
Proceedings.

             (1)    [NO CHANGE]

             (2)    The Record.

                   (A) Contents. The record shall be prepared in accordance
with rule 9.200, except as modified by this subdivision.

                     (B) Transcripts of Proceedings. The appellant shall file a
designation to the court reporter, including the name(s) of the individual court
reporter(s), if applicable, with the notice of appeal. The designation shall be served
on the court reporter on the date of filing and shall state that the appeal is from a
final order of termination of parental rights or of dependency, and that the court
reporter shall provide the transcript(s) designated within 20 days of the date of
service. Within 20 days of the date of service of the designation, the court reporter
shall transcribe and file with the clerk of the lower tribunal the transcripts and
sufficient copies for all parties exempt from service by e-mail as set forth in the
Florida Rules of Judicial Administration 2.516. If extraordinary reasons prevent
the reporter from preparing the transcript(s) within the 20 days, the reporter shall
request an extension of time, shall state the number of additional days requested,
and shall state the extraordinary reasons that would justify the extension.


                                        - 24 -
                     (C) Directions to the Clerk, Duties of the Clerk,
Preparation and Transmission of the Record. The appellant shall file directions
to the clerk with the notice of appeal. The clerk shall electronically transmit the
record to the court within 5 days of the date the court reporter files the transcript(s)
or, if a designation to the court reporter has not been filed, within 5 days of the
filing of the notice of appeal. When the record is electronically transmitted to the
court, the clerk shall simultaneously electronically transmit the record to the
Department of Children and Families, the guardian ad litem, counsel appointed to
represent any indigent parties, and shall simultaneously serve copies of the index to
all nonindigent parties, and, upon their request, copies of the record or portions
thereof. The clerk shall provide the record in paper format to all parties exempt
from electronic service as set forth in the Florida Rules of Judicial Administration.

                (3)-(7)     [NO CHANGE]

      (h)-(i)         [NO CHANGE]

                                   Committee Notes
                                    [NO CHANGE]


RULE 9.170.           APPEAL PROCEEDINGS IN PROBATE AND
                      GUARDIANSHIP CASES

      (a)             [NO CHANGE]

       (b) Appealable Orders. Except for proceedings under rule 9.100 and rule
9.130(a), appeals of orders rendered in probate and guardianship cases shall be
limited to orders that finally determine a right or obligation of an interested person
as defined in the Florida Probate Code. Orders that finally determine a right or
obligation include, but are not limited to, orders that:

             (1) determine a petition or motion to revoke letters of
administration or letters of guardianship;

                (2)   determine a petition or motion to revoke probate of a will;

                (3)   determine a petition for probate of a lost or destroyed will;




                                          - 25 -
            (4) grant or deny a petition for administration pursuant to section
733.2123, Florida Statutes;

            (5) grant heirship, succession, entitlement, or determine the persons
to whom distribution should be made;

            (6)    remove or refuse to remove a fiduciary;

            (7)    refuse to appoint a personal representative or guardian;

            (8) determine a petition or motion to determine incapacity or to
remove rights of an alleged incapacitated person or ward;

            (9)    determine a motion or petition to restore capacity or rights of a
ward;

            (10) determine a petition to approve the settlement of minors’
claims;

            (11) determine apportionment or contribution of estate taxes;

            (12) determine an estate’s interest in any property;

              (13) determine exempt property, family allowance, or the homestead
status of real property;

             (14) authorize or confirm a sale of real or personal property by a
personal representative;

            (15) make distributions to any beneficiary;

             (16) determine amount and order contribution in satisfaction of
elective share;

            (17) determine a motion or petition for enlargement of time to file a
claim against an estate;

             (18) determine a motion or petition to strike an objection to a claim
against an estate;

             (19) determine a motion or petition to extend the time to file an
objection to a claim against an estate;

                                       - 26 -
            (20) determine a motion or petition to enlarge the time to file an
independent action on a claim filed against an estate;

                (21) settle an account of a personal representative, guardian, or other
fiduciary;

                (22) discharge a fiduciary or the fiduciary’s surety;

                (23) award attorneys’ fees or costsgrant an award of attorneys’ fees
or costs;

                (24) deny entitlement to attorneys’ fees or costs; or

             (245) approve a settlement agreement on any of the matters listed
above in (b)(1)–(b)(234) or authorizing a compromise pursuant to section 733.708,
Florida Statutes.

      (c)-(e)         [NO CHANGE]



RULE 9.180.           APPEAL PROCEEDINGS TO REVIEW WORKERS’
                      COMPENSATION CASES

      (a)-(e)         [NO CHANGE]

      (f)       Record Contents; Final Orders.

                (1)-(6)     [NO CHANGE]

              (7) Preparation; Certification; Transmission of the Record. The
deputy chief judge of compensation claims shall designate the person to prepare
the record. The clerk of the office of the judges of compensation claims shall
supervise the preparation of the record. The record shall be transmitted to the lower
tribunal in sufficient time for the lower tribunal to review the record and transmit it
to the court. The lower tribunal shall review the original record, certify that it was
prepared in accordance with these rules, and within 60 days of the notice of appeal
being filed transmit the record to the court. The lower tribunal shall provide an
electronic image copyPortable Document Format (“PDF”) file of the record to all
counsel of record and all unrepresented parties.



                                          - 27 -
             (8)-(9)      [NO CHANGE]

      (g)    Relief From Filing Fee and Cost; Indigency.

          (1) Indigency Defined. Indigency for the purpose of this rule is
synonymous with insolvency as defined by section 440.02, Florida Statutes.

             (2)    Filing Fee.

                    (A)-(B)       [NO CHANGE]

                     (C) Verified Petition; Contents. The verified petition or
motion shall contain a statement by the appellant to be relieved of paying filing
fees due to indigency and the appellant’s inability to pay the charges. The petition
shall request that the lower tribunal enter an order or certificate of indigency. One
of the following shall also be filed in support of the verified petition or motion:

                          (i)     If the appellant is unrepresented by counsel, a
financial affidavit; or

                           (ii) If the appellant is represented by counsel, counsel
shall certify that counsel has investigated:

                                  (a). the appellant’s financial condition and finds
the appellant indigent; and

                                  (b). the nature of appellant’s position and believes
it to be meritorious as a matter of law.

Counsel shall also certify that counsel has not been paid or promised payment of a
fee or other remuneration for such legal services except for the amount, if any,
ultimately approved by the lower tribunal to be paid by the employer/carrier if such
entitlement is determined by the court.

                    (D)-(E)       [NO CHANGE]

             (3)    Costs of Preparation of Record.

                    (A)-(F)       [NO CHANGE]

                     (G) Extension of Appeal Deadlines. If the petition to be
relieved of the entire cost of the preparation of the record on appeal is granted, the

                                         - 28 -
60-day period allowed under these rules for the preparation of the record shall
begin to run from the date of the order granting the petition. If the petition to be
relieved of the cost of the record is denied or only granted in part, the petitioner
shall deposit the estimated costs with the lower tribunal, or file a motion requesting
a determination of indigency, within 15 days from the date the order denying the
petition is entered. The 60-day period allowed under these rules for the preparation
of the record shall begin from the date the estimated cost is deposited with the
lower tribunal. If the petition to be relieved of the cost of the record is withdrawn
before ruling, then the petitioner shall deposit the estimated costs with the lower
tribunal at the time the petition is withdrawn and the 60-day period for preparation
of the record shall begin to run from the date the petition is withdrawn.

                    (H)-(I)      [NO CHANGE]

      (h)           [NO CHANGE]

      (i)    Attorneys’ Fees and Appellate Costs.

             (1)-(2)      [NO CHANGE]

            (3) Entitlement and Amount of Fees and Costs. If the court
determines that an appellate fee is due, the lower tribunal shall have jurisdiction to
conduct hearings and consider evidence regarding the amount of the attorneys’ fee
and costs due at any time after the mandate, if applicable, or the final order or
opinion disposing of the case is issued, whichever is later.

             (4)          [NO CHANGE]

                                 Committee Notes
                                   [NO CHANGE]


RULE 9.200.         THE RECORD

      (a)-(c)       [NO CHANGE]

      (d)    Preparation and Transmission of Electronic Record.

             (1)    The clerk of the lower tribunal shall prepare the record as
follows:


                                        - 29 -
                      (A) The clerk of the lower tribunal shall assemble the record
on appeal and prepare a cover page and a complete index to the record. The cover
page shall include the name of the lower tribunal, the style and number of the case,
and the caption RECORD ON APPEAL in 48-point bold font. Consistent with
Florida Rule of Judicial Administration 2.420(g)(8), the index shall indicate any
confidential information in the record and if the information was determined to be
confidential in an order, identify such order by date or docket number and record
page number. The clerk of the lower tribunal shall not be required to verify and
shall not charge for the incorporation of any transcript(s) into the record. The
transcript of the trial shall be kept separate from the remainder of the record on
appeal and shall not be renumbered by the clerk. The progress docket shall be
incorporated into the record immediately after the index.

                    (B) All pages of the remainder of the record shall be
consecutively numbered. Any transcripts other than the transcript of the trial shall
continue the pagination of the record pages. Supplements permitted after the clerk
of the lower tribunal has transmitted the record to the court shall be submitted by
the clerk as separate Portable Document Format (“PDF”) files in which pagination
is consecutive from the original record and continues through each supplement.

                   (C) The entire record, except for the transcript of the trial,
shall be compiled into a single PDF file. The PDF file shall be:

                          (i)   text searchable;

                        (ii) paginated so that the page numbers displayed by
the PDF reader exactly match the pagination of the index; and

                         (iii) bookmarked, consistently with the index, such that
each bookmark states the date, name, and record page of the filing and the
bookmarks are viewable in a separate window.

            (2) The transcript of the trial shall be converted into a second PDF
file. The PDF file shall be:

                   (A)    text searchable; and

                     (B) paginated to exactly match the pagination of the master
trial index of the transcript of the trial filed under subdivision (b)(24).

             (3)-(5)      [NO CHANGE]


                                       - 30 -
         (e)-(f)         [NO CHANGE]

                                      Committee Notes
                                       [NO CHANGE]



RULE 9.300.              MOTIONS

         (a)-(c)         [NO CHANGE]

         (d)       Motions Not Tolling Time.

                   (1)   Motions for post-trial release, rule 9.140(g).

                   (2)   Motions for stay pending appeal, rule 9.310.

                   (3)   Motions relating to oral argument, rule 9.320.

                   (4)   Motions relating to joinder and substitution of parties, rule
9.360.

                   (5)   Motions relating to amicus curiae, rule 9.370.

                   (6)   Motions relating to attorneys’ fees on appeal, rule 9.400.

                   (7)   Motions relating to service, rule 9.420.

                   (8)   Motions relating to admission or withdrawal of attorneys, rule
9.440.

                   (9)   Motions relating to sanctions, rule 9.410.

                   (10) Motions relating to expediting the appeal.

             (11) Motions relating to appeal proceedings to review a final order
dismissing a petition for judicial waiver of parental notice of termination of
pregnancy, rule 9.147.

             (12) Motions for mediation filed more than 30 days after the notice
of appeal, rule 9.700(d).


                                             - 31 -
             (13) All motions filed in the supreme court, unless accompanied by
a separate request to toll time.

                                  Committee Notes
                                   [NO CHANGE]


RULE 9.310.         STAY PENDING REVIEW

      (a) Application in Lower Tribunal. Except as provided by general law
and in subdivision (b) of this rule, a party seeking to stay a final or nonfinal order
pending review first shall file a motion in the lower tribunal, which shall have
continuing jurisdiction, in its discretion, to grant, modify, or deny such relief. A
stay pending review may be conditioned on the posting of a good and sufficient
bond, other conditions, or both.

      (b)-(e)       [NO CHANGE]

       (f)    Review. Review of orders entered by lower tribunals under this rule
shall be by the court on motion. The motion shall be filed as a separate document.

                                  Committee Notes
                                   [NO CHANGE]



RULE 9.320.         ORAL ARGUMENT

      (a) Requests. Oral argument may be permitted in any proceeding. A
request for oral argument shall be in a separate document served by a party:

             (a1) in appeals, not later than 15 days after the last brief is due to be
served;

            (b2) in proceedings commenced by the filing of a petition, not later
than 15 days after the reply is due to be served; and

             (c3) in proceedings governed by rule 9.146, in accordance with rule
9.146(g)(5).; and


                                         - 32 -
               (4) in proceedings governed by rule 9.120, not later than the date
the party’s brief on jurisdiction is due to be served, except that in proceedings in
which jurisdiction is invoked under rule 9.030(a)(2)(A)(v), not later than 5 days
after the filing of the notice to invoke discretionary review.

       (b) Duration. EUnless otherwise ordered by the court, each side will be
allowed 20 minutes for oral argument, except in capital cases in which each side
will be allowed 30 minutes.

       (c) Motion. On its own motion or that of a party, the court may require,
limit, expand, or dispense with oral argument.

       (d) Requests to the Supreme Court of Florida. A request for oral
argument to the supreme court shall include a brief statement regarding why oral
argument would enhance the supreme court’s consideration of the issues to be
raised. A party may file a response to the request within 5 days of the filing of the
request. No reply shall be permitted.

                                 Committee Notes
                                   [NO CHANGE]



RULE 9.330.         REHEARING; CLARIFICATION; CERTIFICATION;
                    WRITTEN OPINION

      (a)-(b)       [NO CHANGE]

       (c) Exception; Bond Validation Proceedings. A motion for rehearing or
for clarification of an order or decision in proceedings for the validation of bonds
or certificates of indebtedness as provided by rule 9.030(a)(1)(B)(ii) may be filed
within 10 days of an order or decision or within such other time set by the court. A
replyresponse may be served within 10 days of service of the motion. The mandate
shall issue forthwith if a timely motion has not been filed. A timely motion shall
receive immediate consideration by the court and, if denied, the mandate shall
issue forthwith.

     (d) Exception; Review of District Court of Appeal Decisions. No
motion for rehearing or clarification may be filed in the supreme court addressing:



                                        - 33 -
            (1) the dismissal of an appeal that attempts to invoke the court’s
mandatory jurisdiction under rule 9.030(a)(1)(A)(ii) when the appeal seeks to
review a decision of a district court of appeal without opinion; or

              (2) the grant or denial of a request for the court to exercise its
discretion to review a decision described in rule 9.030(a)(2)(A); or

             (3) the dismissal of a petition for an extraordinary writ described in
rule 9.030(a)(3) when such writ is used to seek review of a district court of appeal
decision without opinion.

      (e)          [NO CHANGE]

                                 Committee Notes
                                  [NO CHANGE]



RULE 9.350.        DISMISSAL OF CAUSES

      (a)          [NO CHANGE]

       (b) Voluntary Dismissal. A proceeding of an appellant or a petitioner
may be dismissed before a decision on the merits by filing a notice of dismissal
with the clerk of the court without affecting the proceedings filed by joinder or
cross-appeal; provided that dismissal shall not be effective until 15 days after
service of the notice of appeal or until 10 days after the time prescribed by rule
9.110(b), whichever is later. In a proceeding commenced under rule 9.120,
dismissal shall not be effective until 10 days after the serving of the notice to
invoke discretionary jurisdiction or until 10 days after the time prescribed by rule
9.120(b), whichever is later.

       (c) Order of Dismissal. When a party files a stipulation for dismissal or
notice of dismissal under subdivision (a) or (b) of this rule, the cause may be
dismissed only by court order. The court shall not enter an order of dismissal of an
appeal until 15 days after service of the notice of appeal or until 15 days after the
time prescribed by rule 9.110(b), whichever is later. In a proceeding commenced
under rule 9.120, the court shall not enter an order of dismissal until 15 days after
the serving of the notice to invoke discretionary jurisdiction or until 15 days after
the time prescribed by rule 9.120(b), whichever is later.


                                        - 34 -
       (cd) Clerk’s Duty. When a proceeding is dismissed under this rule, the
clerk of the court shall notify the clerk of the lower tribunal.

       (de) Automatic Stay. The filing of a stipulation for dismissal or notice of
dismissal automatically stays that portion of the proceedings for which a dismissal
is being sought, pending further order of the court.

                                  Committee Notes
                                   [NO CHANGE]



RULE 9.360.         PARTIES

      (a)           [NO CHANGE]

       (b) Attorneys; Representatives; Guardians Ad Litem. Attorneys,
representatives, and guardians ad litem in the lower tribunal shall retain their status
in the court unless others are duly appointed or substituted; however, for limited
representation proceedings under rule 9.440 or Florida Family Law Rule of
Procedure 12.040, representation terminates upon the filing of a notice of
completion titled “Termination of Limited Appearance” pursuant to rule 9.440 or
rule 12.040(c).

      (c)           [NO CHANGE]

                                  Committee Notes
                                   [NO CHANGE]


RULE 9.425.         CONSTITUTIONAL CHALLENGE TO STATE
                    STATUTE OR STATE CONSTITUTIONAL PROVISION

        In cases not involving criminal or collateral criminal proceedings, a party
that files a petition, brief, written motion, or other document drawing into question
the constitutionality of a state statute or state constitutional provision, at the time
the document is filed in the case, shall:

       (a) file a notice of constitutional question stating the question and
identifying the document that raises it; and

                                         - 35 -
       (b) serve the notice and a copy of the petition, brief, written motion, or
other document, in compliance with rule 9.420, on the attorney general.

Service of the petition, brief, written motion, or other document does not require
joinder of the attorney general as a party to the action. Notice under this rule is not
required if the attorney general is a party, or counsel to a party, to a proceeding
under these rules.

                                  Committee Notes
       2020 Adoption. The rule applies in cases not involving criminal or collateral
criminal proceedings and provides procedural guidance on notifying the Florida
Attorney General of constitutional challenges to state statutes or provisions of the
state constitution as the Florida Attorney General has the discretion to participate
and be heard on matters affecting the constitutionality of a state law. This rule is
similar to Florida Rule of Civil Procedure 1.071. See form 9.900(m).



RULE 9.430.         PROCEEDINGS BY INDIGENTS

      (a)           [NO CHANGE]

      (b) Appeals and Discretionary Reviews in the Supreme Court. The
supreme court may, in its discretion, presume that any party who has been declared
indigent for purposes of proceedings by the lower tribunal remains indigent, in the
absence of evidence to the contrary. Any party not previously declared indigent
who seeks review by appeal or discretionary review without the payment of costs
may, unless the supreme court directs otherwise, file with the supreme court a
motion to proceed in forma pauperis. If the motion is granted, the party may
proceed without further application to the supreme court.

       (bc) Original Proceedings. A party who seeks review by an original
proceeding under rule 9.100 without the payment of costs shall, unless the court
directs otherwise, file with the court a motion to proceed in forma pauperis. If the
motion is granted, the party may proceed without further application to the court.

      (cd) Incarcerated Parties.

             (1) Presumptions. In the absence of evidence to the contrary, a
court may, in its discretion, presume that:


                                         - 36 -
                     (A) assertions in an application for determination of indigent
status filed by an incarcerated party under this rule are true; and

                   (B) in cases involving criminal or collateral criminal
proceedings, an incarcerated party who has been declared indigent for purposes of
proceedings in the lower tribunal remains indigent.

              (2) Non-Criminal Proceedings. Except in cases involving
criminal or collateral proceedings, an application for determination of indigent
status filed under this rule by a person who has been convicted of a crime and is
incarcerated for that crime or who is being held in custody pending extradition or
sentencing shall contain substantially the same information as required by an
application form approved by the supreme court for use by circuit court clerks. The
determination of whether the case involves an appeal from an original criminal or
collateral proceeding depends on the substance of the issues raised and not on the
form or title of the petition or complaint. In these non-criminal cases, the clerk of
the lower tribunal shall, to the extent required by general law, require the party to
make a partial prepayment of court costs or fees and to make continued partial
payments until the full amount is paid.

      (de) Parties in Juvenile Dependency and Termination of Parental
Rights Cases; Presumption. In cases involving dependency or termination of
parental rights, a court may, in its discretion, presume that any party who has been
declared indigent for purposes of proceedings by the lower tribunal remains
indigent, in the absence of evidence to the contrary.

                                 Committee Notes
                                  [NO CHANGE]



RULE 9.440.        ATTORNEYS

      (a)          [NO CHANGE]

       (b) Limiting Appearance. An attorney of record for a party in an appeal
or original proceeding governed by these rules shall be the attorney of record
throughout the same appeal or original proceeding unless at the time of appearance
the attorney files a notice specifically limiting the attorney’s appearance only to a
particular matter or portion of the proceeding in which the attorney appears.


                                        - 37 -
       (c) Scope of Representation. If an attorney appears for a particular
limited matter or portion of a proceeding, as provided by this rule, that attorney
shall be deemed “of record” for only that particular matter or portion of the
proceeding. The notice of limited appearance shall be substantially in the form
prescribed by rule 9.900(n). If the party designates e-mail address(es) for service
on and by that party, the party’s e-mail address(es) shall also be included. At the
conclusion of such matter or that portion of the proceeding, the attorney’s role
terminates without the necessity of leave of court upon the attorney filing a notice
of completion of limited appearance. The notice, which shall be titled
“Termination of Limited Appearance,” shall include the names and last known
addresses of the person(s) represented by the withdrawing attorney.

      (bd) Withdrawal of Attorneys. Unless an attorney complies with
subdivisions (b) and (c) of this rule, Aan attorney shall not be permitted to
withdraw unless the withdrawal is approved by the court. The attorney shall file a
motion for that purpose stating the reasons for withdrawal and the client’s address.
A copy of the motion shall be served on the client and adverse parties.

                                   Committee Notes
                                    [NO CHANGE]



RULE 9.800.           UNIFORM CITATION SYSTEM

       This rule applies to all legal documents, including court opinions. Except for
citations to case reporters, all citation forms should be spelled out in full if used as
an integral part of a sentence either in the text or in footnotes. Abbreviated forms
as shown in this rule should be used if the citation is intended to stand alone either
in the text or in footnotes.

      (a)-(f)         [NO CHANGE]

      (g) Florida Statutes Annotated. When citing material other than a
section of Florida Statutes, provide page numbers.

                (1)   7 Fla. Stat. Ann. § 95.11 (2017).

                (2)   30 Fla. Stat. Ann. 69-70 (2004).



                                          - 38 -
       (h) Florida Administrative Code. When citing an administrative rule
that has been repealed, superseded, or amended, provide the year of adoption of the
provision or the version thereof being cited.

                 (1)   Fla. Admin. Code R. 62D-2.014.

                 (2)   Fla. Admin. Code R. 62D-2.014 (2003).

       (i)-(q)         [NO CHANGE]

                                       Committee Notes
                                         [NO CHANGE]



RULE 9.900.            FORMS

       (a)       Notice of Appeal.

                                                        IN THE .....(NAME OF THE LOWER
                                                        TRIBUNAL WHOSE ORDER IS TO BE
                                                        REVIEWED).....

                                                        Case No.
                              ,)
Defendant/Appellant,            )
                                )              NOTICE OF APPEAL
v.                              )
                                )
                               ,)
Plaintiff/Appellee.             )
                                )

         NOTICE IS GIVEN that                     , Defendant/Appellant, appeals to the .....(name of
court that has appellate jurisdiction)....., the order of this court rendered [see rule 9.020(h)]
.....(date)...... [Conformed copies of orders designated in the notice of appeal shall be attached in
accordance with rules 9.110(d), and 9.160(c).] The nature of the order is a final order .....(state
nature of the order)...... [If a motion postponing rendition is pending in the lower tribunal, state
the nature of the motion and the date it was filed.]


                                                        Attorney for .....(name of party).....
                                                        .....(address, e-mail address, and phone
                                                        number).....


                                               - 39 -
                                                         Florida Bar No. ....................


        (b)-(e)         [NO CHANGE]

     (f)   Notice of Appeal of an Order Dismissing a Petition for a Judicial
Waiver of Parental Consent to or Notice of and Consent to Termination of
Pregnancy and Advisory Notice to Minor.
                                                         IN THE CIRCUIT COURT FOR THE
                                                              JUDICIAL CIRCUIT (NUMERICAL
                                                         DESIGNATION OF THE CIRCUIT) IN
                                                         AND FOR
                                                         COUNTY, FLORIDA

                                                         Case No.
In re: Petition for a Judicial          )
Waiver of Parental Consent to or        )
Notice of and Consent to                )
Termination of Pregnancy.               )
                                        )
                                        )                NOTICE OF APPEAL
                                        )
                                        )
(Your pseudonym or initials             )
                                        )
Appellant.                              )
                                        )

        NOTICE IS GIVEN that .....(your pseudonym or initials)....., appeals to the .....(District
Court of Appeal with appellate jurisdiction)....., the order of this court rendered .....(enter the date
that the order was filed on the clerk’s docket)..... [See rule 9.020(h)]. The nature of the order is a
final order dismissing a petition for a judicial waiver of parental consent to or notice of and
consent to termination of pregnancy.

                                                         Signature:
                                                         (As signed on your petition for judicial
                                                         waiver if you are representing yourself)
                                                         Date:
                                                                                OR
                                                         Attorney for
                                                         (pseudonym or initials of appellant)
                                                         (address, e-mail address, and phone number
                                                         of attorney)
                                                         Florida Bar No.




                                                - 40 -
                             ADVISORY NOTICE TO THE MINOR
                             YOU ARE NOTIFIED AS FOLLOWS:
        1.      You are entitled to appeal the order dismissing your petition for a judicial waiver
of parental consent to or notice of and consent to termination of pregnancy. You do not have to
pay a filing fee for the appeal.

        2.     If you wish to appeal, you must file a notice of appeal with the circuit court in
which your case was heard. A form for the notice of appeal (Fla. R. App. P. 9.900(f)) will be
provided to you with the order dismissing your petition. You must fill in every blank on the form
with the information requested. If you need assistance with the form, the clerk of the circuit court
will help you complete it.

        3.     You must file the notice of appeal with the clerk of the circuit court where your
case was heard. The notice of appeal must be filed within thirty (30) days of the date when the
judge’s written order dismissing your petition was filed with the clerk of the circuit court. If you
do not file your notice of appeal within this time period your appeal will not be heard.

        4.      The notice of appeal is the only document you need to file in connection with
your appeal. You may file a motion to seek permission to file a brief in your case, or to request
oral argument of your case. These motions or any other motions or documents you file
concerning your appeal, except the notice of appeal, must be mailed or delivered to the appellate
court for filing, or electronically filed with the appellate court. The appellate court that will be
reviewing your case is:

The                               District Court of Appeal




(address of the District Court)

Telephone number:

        (Note: The clerk of the circuit court will fill in the blanks above with the appropriate
court information).

       5.      You may request a lawyer to represent you in your appeal. You must tell the
judge who heard your petition for a judicial waiver of parental consent to or notification of and
consent to termination of pregnancy that you wish to have a lawyer appointed.

       (g)-(l)         [NO CHANGE]

       (m)       Notice of Constitutional Question.
                                                         IN THE DISTRICT COURT OF
                                                         APPEAL OF FLORIDA,

                                                - 41 -
                                                              DISTRICT
                                                       Case No.
                                      ,)
Appellant/Petitioner,                  )
                                       )
v.                                     )     NOTICE TO ATTORNEY GENERAL
                                       )
                                      ,)
Appellee/Respondent.                   )
                                       )
                                       )

        NOTICE IS GIVEN of compliance with Florida Rule of Appellate Procedure 9.425, with
respect to the constitutional challenge brought pursuant to .....(Florida statute or Florida
Constitutional provision)......

       The undersigned complied by serving the Attorney General for the State of Florida with a
copy of the pleading or motion challenging .....(Florida statute or Florida Constitutional
provision)....., by .....(e-mail) (mail) (delivery)..... on .....(date)......


                                                       Attorney for .....(name of party).....
                                                       .....(address, e-mail address, and phone
                                                       number).....
                                                       Florida Bar No. ....................


       (n)     Notice of Termination of Limited Appearance.

                                                       …..(Title of Court)…..

                                                       Case No.
                                    ,)
Appellant/Petitioner,                )
                                     )
v.                                   )                 NOTICE OF TERMINATION OF
                                     )                 LIMITED APPEARANCE
                                    ,)
Appellee/Respondent.                 )
                                     )
                                     )

        NOTICE IS GIVEN that .....(attorney’s name)..... has completed the particular matter or
portion of the proceeding in which the attorney appeared and now wishes to terminate his/her
limited appearance. The client’s address is: ......(client’s address)...... The counsel’s contact
information is: .....(name, address, e-mail address, and telephone number)......



                                              - 42 -
      I certify that I will serve this motion on the client, counsel, and all adverse parties.




                                                       Attorney for …..(name of party)…..
                                                       …..(address, e-mail address, and phone
                                                       number)…..
                                                       Florida Bar No. ……….


                                      Committee Notes
      1980 Amendment. Forms 9.900(a) and (b) under the 1977 rules are
modified, and additional forms are provided.

       1992 Amendment. Forms 9.900(a), (c), and (e) were revised to remind the
practitioner that conformed copies of the order or orders designated in the notice of
appeal should be attached to the notice of appeal as provided in rules 9.110(d),
9.130(c), and 9.160(c).

       2020 Adoption. See rule 9.425. The form in subdivision (m) is to be used
when the Attorney General is not a named party to the proceeding under these
rules. See rule 9.420 for service requirements.




                                              - 43 -